Exhibit 10.1

 

Janice K. Brewer, Governor

Thomas J. Betlach, Director

 

801 East Jefferson, Phoenix, AZ 85034

PO Box 25520, Phoenix, AZ 85002

Phone: 602-417-4000

www.azahcccs.gov

    

LOGO [g515971ex10_1pg1a.jpg]

 

Our first care is your health care

ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM

    

 

March 22, 2013

Health Choice Arizona

Mike Uchrin

Chief Executive Officer

410 N. 44th St., Suite 900

Phoenix, AZ 85008

 

Subject:     Notification of Contract Awards RFP YH14-0001

Dear Mr. Uchrin:

AHCCCS is awarding Health Choice Arizona an Acute Care contract under RFP number
YH14-0001 in the following Geographic Service Area(s) (GSAs) with the capitation
rate components specified in the attached document.

 

  •  

GSA 4 – Apache, Coconino, Mohave, Navajo

 

  •  

GSA 8 – Gila, Pinal

 

  •  

GSA 10 – Pima

 

  •  

GSA 12 – Maricopa

Please countersign and return this contract award letter no later than 16 days
from the date of this award letter (April 8, 2013, 5:00 p.m., Arizona time).
This information must be emailed to Michael Veit, AHCCCS Contracts and
Purchasing Administrator, at Michael.Veit@azahcccs.gov with a copy to Meggan
Harley, AHCCCS Procurement Manager, at Meggan.Harley@azahcccs.gov. Please ensure
all emails are followed by a hard copy submission to Michael Veit, AHCCCS,
Division of Business and Finance, 701 E. Jefferson St., MD 5700, Phoenix, AZ
85034.

In the event that you do not accept this contract award, or fail to return this
award letter by April 8, 2013, 5:00 p.m., Arizona time, AHCCCS may withdraw this
contract award.

The public will be notified of the awards when the Acute/CRS RFP YH14-0001
Procurement File is made available for public inspection on the AHCCCS website
on March 22, 2013. The Offeror may refer to the Procurement File for information
regarding contract awards for CYE 2014.

If you have any questions regarding this letter please contact Meggan Harley at
(602) 417-4538.

 

Sincerely,

/s/ Michael Veit

Michael Veit

Contracts and Purchasing Administrator

Division of Business and Finance

Enclosure

 

/s/ Mike Uchrin

Mike Uchrin

Chief Executive Officer Health Choice Arizona



--------------------------------------------------------------------------------

Acute Care RFP Bid Template - Health Choice Arizona

Gross Medical Component by Risk Group and GSA

 

Risk Group

   GSA 2      GSA 4
Award      GSA 6      GSA 8
Award      GSA 10
Award      GSA 12
Award      GSA 14  

TANF < 1

   $ —         $ 410.21       $ —         $ 442.25       $ 427.17       $ 463.43
      $ —     

TANF 1-13

   $ —         $ 91.38       $ —         $ 88.02       $ 76.96       $ 92.76   
   $ —     

TANF 14-44 F

   $ —         $ 221.96       $ —         $ 229.85       $ 189.06       $ 210.74
      $ —     

TANF 14-44 M

   $ —         $ 154.93       $ —         $ 143.37       $ 117.33       $ 137.66
      $ —     

TANF 45+

   $ —         $ 372.31       $ —         $ 405.83       $ 319.51       $ 375.78
      $ —     

SSIW

   $ —         $ 103.12       $ —         $ 115.66       $ 111.00       $ 147.57
      $ —     

SSIW/O

   $ —         $ 846.82       $ —         $ 673.01       $ 712.05       $ 746.20
      $ —     

AHCCCS Care

   $ —         $ 384.75       $ —         $ 373.02       $ 298.76       $ 387.44
      $ —     

Delivery Supp

   $ —         $ 5,109.50       $ —         $ 5,237.17       $ 5,161.69       $
5,447.17       $ —     

Administrative Component by Risk Group and GSA

 

Risk Group

   GSA 2      GSA 4      GSA 6      GSA 8      GSA 10      GSA 12      GSA 14  

TANF < 1

   $ —         $ 25.84       $ —         $ 27.86       $ 27.13       $ 32.44   
   $ —     

TANF 1-13

   $ —         $ 6.03       $ —         $ 5.81       $ 5.08       $ 6.68       $
—     

TANF 14-44 F

   $ —         $ 13.98       $ —         $ 14.48       $ 12.01       $ 14.75   
   $ —     

TANF 14-44 M

   $ —         $ 10.23       $ —         $ 9.46       $ 7.74       $ 9.91      
$ —     

TANF 45+

   $ —         $ 23.46       $ —         $ 25.57       $ 20.29       $ 26.30   
   $ —     

SSIW

   $ —         $ 6.50       $ —         $ 7.29       $ 7.05       $ 10.33      
$ —     

SSIW/O

   $ —         $ 55.89       $ —         $ 44.42       $ 47.00       $ 53.73   
   $ —     

AHCCCS Care

   $ —         $ 25.39       $ —         $ 24.62       $ 19.72       $ 27.90   
   $ —     

Delivery Supp

   $ —         $ 337.23       $ —         $ 345.65       $ 340.67       $ 392.20
      $ —     

These are the awarded rate components. Final adjusted rates including
reinsurance, premium tax, risk contingency and any program or other changes, as
identified in the RFP, will be issued at a later date.